Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Sang Joo (76494) on 07/26/2022.
	The application has been amended as follows:
1. (Currently Amended) A method for identifying a warship in an apparatus 
receiving a real warship image;
estimating a photographing angle and a photographing altitude from which the real warship image is obtained;
generating a plurality of two-dimensional virtual warship images by applying the photographing angle and photographing altitude to three-dimensional warship images included in a pre-made three-dimensional warship model set, respectively;
generating a plurality of virtual warship part images in which main parts are classified and displayed for each of the plurality of two-dimensional virtual warship images;
generating a part segmentation image in which main parts are classified and displayed for the real warship image; and
outputting a type and class identification result of the warship by calculating similarity between each virtual warship part image and the part segmentation image, 
wherein the similarity is calculated by comparing feature information for each main part between each virtual warship part image and the part segmentation image. 

2. (Canceled)  

3. (Original) The method of claim 1, wherein the estimating includes estimating ranges of photographing angle and photographing altitude of the warship from the real warship image using a learned model.  

4. (Original) The method of claim 1, wherein the generating of the part segmentation image includes generating the part segmentation image by identifying main parts in the real warship image using a learned part segmentation model.  

5. (Currently Amended) The method of claim 4, wherein the generating of the part segmentation image by identifying main parts includes:
identifying only a warship area from the real warship image;
identifying the main parts in the warship area; and
displaying the main parts to be distinguished.  

6. (Original) The method of claim 5, wherein the displaying includes representing the main parts in different colors.  

7. (Currently Amended) The method of claim 1, wherein the outputting includes: 

outputting type and class information of the warship corresponding to at least one virtual warship part image having a similarity greater than or equal to a predetermined similarity.  

8. (Original) The method of claim 7, wherein the feature information includes position relationship information.  

9. (Currently Amended) An apparatus for identify a warship, the apparatus comprising:
a processor; and a memory having instructions stored thereon executed by the processor to perform: 
a photographing direction estimator that estimates an angle and an altitude from which the warship is photographed from a real warship image;
a virtual image inference unit that generates: 
a plurality of two-dimensional virtual warship images by applying the estimated angle and altitude to a plurality of three-dimensional warship models included in a pre-made three-dimensional warship model set, respectively,[[;]] and
a plurality of virtual warship part images in which main parts are classified and displayed for each of the plurality of two-dimensional virtual warship images; 
a part recognition unit that generates a part segmentation image in which main parts are classified and displayed for the real warship image; and 
a similarity calculator that calculates similarities between the real warship image and each two-dimensional virtual warship image, and outputs type and class information of the warship identified from the virtual warship image having a similarity greater than or equal to a predetermined similarity.  

10. (Currently Amended) The apparatus of claim 9, 
wherein the similarity calculator calculates the similarity by analyzing the positional relationship information for each main part between the part segmentation image and each virtual warship part image 

11. (Currently Amended) The apparatus of claim 10, wherein the parts recognition unit identifies the main parts in the real warship image by using a learned part segmentation model, and represents the main parts to be distinguished. 

12. (Original) The apparatus of claim 9, wherein the photographing direction estimator estimates the angle and altitude at which the warship is photographed from the real warship image using a learned model.

Allowable Subject Matter
Claims 1, 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the application is allowed in view of Applicant amendments and Applicant’s arguments presented in the page 6 and 7 of Applicant Arguments submitted on 06/06/2022. None of the references along or in combination teaches the limitations of “estimating a photographing angle and a photographing altitude from which the real warship image is obtained; generating a plurality of two-dimensional virtual warship images by applying the photographing angle and photographing altitude to three-dimensional warship images included in a pre-made three-dimensional warship model set, respectively;” recited in the independent claim 1 and similarly recited in claim 9 in combination with other parts of the independent claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611